business or acting in the capacity of a contractor
                                   shall bring or maintain any action in the courts of
                                   this State for the collection of compensation for the
                                   performance of any act or contract for which a
                                   license is required by this chapter without alleging
                                   and proving that such person, firm, copartnership,
                                   corporation, association or other organization, or
                                   any combination of any thereof, was a duly
                                   licensed contractor at all times during the
                                   performance of such act or contract and when the
                                   job was bid.
                       (Emphases added.) AV Builder argued that NRS 624.320 did not bar its
                       suit because it substantially complied with the licensure statutes and
                       Fuller would be unjustly enriched if the statute were applied.
                                   During a hearing on the motion, the district court expressed
                       its belief that NRS 624.320's plain meaning required it to grant summary
                       judgment in favor of Fuller. When presented with Nevada caselaw that
                       provided exceptions to NRS 624.320's requirements, the district court
                       conveyed that it was bound by the statute's language and that the caselaw
                       that suggested otherwise was "dangerous" precedent that would permit a
                       district court to use an "equitable doctrine" and its "own discretion" to
                       determine "when and how to enforce a statute that's so clear." It also
                       reasoned that if the evidence that Fuller submitted as part of a motion for
                       judicial notice was "accurate," then AV Builder could not prevail on its
                       substantial compliance theory. Accordingly, the district court granted
                       summary judgment in favor of Fuller. In its order, the district court made
                       findings based on the evidence proffered by the parties.
                                   On appeal, AV Builder contends that the district court erred
                       in granting summary judgment. Pursuant to our de novo review of the
                       summary judgment, caselaw, and statutory language, we agree. See Liu v.
                       Christopher Homes, LLC, 130 Nev. , 321 P.3d 875, 877 (2014)
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1907A     47f009
             Te
                (reviewing the meaning and the district court's application of caselaw de
                novo); Ransdell v. Clark Cnty., 124 Nev. 847, 854, 192 P.3d 756, 761 (2008)
                (stating that issues of statutory interpretation are reviewed de novo).
                The effect of Nevada precedent on NRS 624.320
                             NRS 624.320 conditions "any action .. . for the collection of
                compensation" by any person or entity "engaged in the business or acting
                in the capacity of a contractor" on that person or entity maintaining a
                valid contractor's license "during the performance of such act or contract
                and when the job was bid." Much like the district court's interpretation of
                the statute, Fuller reads NRS 624.320 as prohibiting an action by an
                unlicensed contractor regardless of whether the contractor substantially
                complied with the licensing statutes or if unjust enrichment might result.
                            In ascertaining the meaning of a statute, we consider the
                decisions of this court that inform the statute's meaning and application.
                See Miller v. Lockett, 457 N.E.2d 14, 17 (Ill. 1983) ("When this court
                interprets a statute, . . . that interpretation is considered as a part of the
                statute itself unless and until the legislature amends it contrary to the
                interpretation."); Karl v. Uptown Drink, LLC, 835 N.W.2d 14, 17 (Minn.
                2013) ("Once we interpret a statute, our interpretation becomes part of the
                statute as though written therein." (internal quotations omitted)); Fechtig
                v. City of Albany, 946 P.2d 280, 286 (Or. Ct. App. 1997) (providing that the
                state "Supreme Court's statutory interpretations are considered to be part
                of the statutes themselves, subject only to subsequent legislative change");
                cf. Silvera v. Emp'rs Ins. Co. of Nev.,       118 Nev. 105, 109, 40 P.3d 429, 432
                (2002) (explaining that when this court interprets a statute and the
                Legislature subsequently amends the statute without changing the
                interpreted language, it is presumed that the Legislature approved of this
                court's interpretation). Furthermore, a district court is not free to
SUPREME COURT
        OF
     NEVADA
                                                          3
(0) I94Th
                disregard this binding precedent.   See, e.g., Eulitt ex rel. Eulitt v. Maine,
                Dep't of Educ., 386 F.3d 344, 349 (1st Cir. 2004) (holding that a district
                court must follow binding precedent "unless it has unmistakably been cast
                into disrepute by supervening authority").
                             Here, in granting summary judgment to Fuller, the district
                court disregarded established Nevada precedent demonstrating that,
                although NRS 624.320 prohibits direct recovery for compensation, an
                unlicensed contractor may nonetheless be able to recover under certain
                alternative theories, such as unjust enrichment or substantial compliance.
                See Day v. W. Coast Holdings, Inc., 101 Nev. 260, 265, 699 P.2d 1067, 1071
                (1985) (applying an unjust enrichment exception to NRS 624.320's
                requirements); Nev. Equities, Inc. v. Willard Pease Drilling Co., 84 Nev.
300, 302-03, 440 P.2d 122, 123 (1968) (holding that NRS 624.320 does not
                bar an improperly licensed contractor's claim where the contractor
                substantially complied with the licensure statutes); Magill v. Lewis, 74
Nev. 381, 387, 333 P.2d 717, 720 (1958) (holding that NRS 624.320 does
                not bar an unlicensed contractor's unjust enrichment claim based on the
                defendant's fraud); see also Leven v. Frey, 123 Nev. 399, 406-07, 168 P.3d
712, 717 (2007) (providing that this court determines whether substantial
                compliance with a statute is permissible based on a statute's provisions,
                policy, and equity).
                            Since our cases interpreting NRS 624.320 are binding
                precedent, the district court erred in granting summary judgment without
                considering these cases. See, e.g., Eulitt, 386 F.3d at 349. In addition to
                holding that the district court erroneously failed to consider this court's
                precedent, we address whether the district court erred in finding no



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                 genuine issue of material fact as to when AV Builder lost its contractor's
                 license.
                 The evidence on which the district court relied
                               In determining whether the district court erred in granting
                 summary judgment, we consider whether genuine issues of material fact
                 remained with respect to AV Builder's claims and theories of liability,
                 such that "a rational trier of fact could return a verdict for the nonmoving
                 party."    Wood v. Safeway, Inc.,   121 Nev. 724, 731, 121 P.3d 1026, 1031
                 (2005). The party who moves for summary judgment has the burden of
                 showing the absence of genuine issues of material fact.    Cuzze v. Univ. &
                 Gmty. Coll. Sys. of Nev.,   123 Nev. 598, 602, 172 P.3d 131, 134 (2007). If
                 that party does not bear the burden of persuasion at trial, he or she may
                 satisfy this burden by pointing to "an absence of evidence to support the
                 nonmoving party's case." Id. at 602-03, 172 P.3d at 134 (quoting Celotex
                 Corp. v. Cat rett, 477 U.S. 317, 325 (1986)). Generally, to defeat the motion
                 for summary judgment, the nonmoving party must submit admissible
                 evidence to show a genuine issue of material fact. Id. at 603, 172 P.3d at
                 134.
                              This matter presents a unique set of circumstances that
                 warrants a remand for an inquiry into the genuine issues of material fact.
                 The dates of AV Builder's licensure are significant to its action against
                 Fuller, as the dates are relevant to AV Builder's claims and theories of
                 liability that presuppose the presence or absence of a license at the times
                 it contracted with Fuller and rendered its services. Indicating a genuine
                 issue of material fact about when AV Builder had and subsequently lost
                 its license, AV Builder submitted its manager's declaration, which stated
                 that it lost its license "at some point in 2004" and gained a new license in

SUPREME COURT
        OF
     NEVADA
                                                        5
(01 1947A    e
                June 2005. Possibly indicating that the time period for which AV Builder
                lacked a license was not a genuine issue of material fact, Fuller requested
                judicial notice of information in letters drafted by the Nevada Contractors
                Board, which identified that the expiration date for AV Builder's license
                was in August 2003 and that its license was suspended by January 2,
                2004. AV Builder contested this motion, disputing whether the
                information in the letters was suitable for judicial notice and challenging
                the letters' admissibility.
                             The district court left the motion for judicial notice and the
                objections to the letters unresolved. During a hearing, the district court
                expressed that AV Builder could not prevail on its substantial compliance
                theory if the information in the Board's letters was "accurate," and in its
                summary judgment order, the district court based its findings on the
                evidence presented at the hearing. Thus, in making its findings, the
                district court relied on objected-to evidence and information that was
                subject to an unresolved motion for judicial notice.
                             Granting summary judgment involves evaluating the presence
                or absence of admissible evidence and whether it establishes genuine
                issues of material fact.      See Cuzze, 123 Nev. at 602-03, 172 P.3d at 134.
                Furthermore, when deciding a summary judgment motion, all evidence
                must be viewed in a light most favorable to the nonmoving party. Wood,
121 Nev. at 729, 121 P.3d at 1029. Here, the district court's evaluation was
                incomplete, as it failed to resolve the admissibility and the judicial notice
                of the evidence and information on which it relied for its determination.
                In light of its incomplete evaluation of this evidence and the presence of
                evidence suggesting that AV Builders had a license during some portion of



SUPREME COURT
        OF
     NEVADA
                                                         6
(th I947A
                 the time relevant to its claims, the district court erred by concluding that a
                 genuine issue of material fact did not exist.
                 Conclusion
                                 For the reasons discussed above, we conclude that the district
                 court erred by granting summary judgment without properly considering
                 relevant caselaw and despite the presentation of conflicting evidence.'
                 Therefore, we
                                 ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order. 2

                                                                   Piekftw f
                                                                           '




                                                       Pickering


                                                                                      j.

                                                       Parra,guirr,e


                                                                                      J.
                                                       Saitta


                        1 Bydirecting the district court to binding precedent, we are not
                 commenting on whether the present situation fits within any of the
                 alternative theories discussed in these cases. This is a factual issue for
                 the district court to consider on remand. In addition, we are not
                 suggesting that the cases cited above are necessarily the only cases which
                 are relevant to this issue.

                       2 Based on our determinations above, the district court's order
                 regarding costs and attorney fees is necessarily reversed and remanded,
                 and we need not reach Fuller's cross-appeal of the post-judgment order
                 denying attorney fees.



SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A    e
                   cc: Hon. Allan R. Earl, District Judge
                        Thomas J. Tanksley, Settlement Judge
                        Marquis Aurbach Coffing
                        Fuller Jenkins/San Diego
                        The Clarkson Law Group, P.C.
                        Bourassa Law Group, LLC
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    8
(0) 19474    ez.